Citation Nr: 1340026	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot and/or toe disability, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957 and from October 1961 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously remanded in December 2009, February 2012 and April 2013 for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The issue of service connection for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran has submitted what he believes to be new and material evidence related to his claim for service connection for prostate cancer.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left foot and/or toe disability did not have onset in service, was not manifest within a year of separation from service, is not causally related to service, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  





CONCLUSION OF LAW

The criteria for service connection for a left foot and/or toe disability, to include as secondary to a service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran in July 2008 and February 2012.

The duty to assist in developing evidence has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in September 2008, July 2011, and August 2012.  An addendum opinion was obtained in April 2013.  The VA examinations are adequate, as the examiners reviewed the Veteran's claims folder and treatment records, considered the Veteran's statements and provided explanations for the opinions stated.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by presenting evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Id.   Arthritis is listed as a chronic disease. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In pertinent part, the Veteran has been granted service connection for diabetes mellitus, evaluated as 20 percent disabling; degenerative changes of the cervical spine, rated 20 percent, as well as multiple other disabilities.  


III. History

The Veteran asserts that service connection is warranted for a left foot and/or toe disability either on a direct basis or as secondary to his service-connected diabetes mellitus.  

The Veteran's service treatment records indicate that the Veteran was seen for bilateral foot pain in May 1979.  The examiner indicated that the Veteran's symptoms sounded arthritic by description.  The examiner diagnosed the Veteran with foot pain with uncertain etiology.  Laboratory tests found that the Veteran's Rheumatoid factor and ANA tests were negative and the Veteran's uric acids were normal.  

In June 1979, the Veteran complained of bilateral foot pain.  The examiner did not provide a diagnosis, but he ruled out tendinitis, rheumatoid arthritis, metatarsalgia.  An ANA lab test was negative.  Later that month, the Veteran complained of foot pain.  The Veteran denied a history of infections, inflammation or trauma.  X-rays were normal.  

The Veteran's September 1981 separation examination was silent for foot problems.  

Post-service treatment records were silent for a left foot and/or toe condition until August 2007 when the Veteran was diagnosed with left foot arthritis, stable.  

In November 2007, the Veteran presented with a toe deformity.  The Veteran reported that his condition started three weeks before and indicated that he experienced pain and numbness.  The Veteran denied any recent injury.  The examiner diagnosed the Veteran with neuropathy idiopathic peripheral, bilateral.  The examiner indicated that the Veteran's condition should resolve gradually, but instructed the Veteran to follow-up if his condition did not resolve.  

On examination in June 2008, the Veteran was diagnosed with left foot arthritis.  X-rays of the left foot taken in September 2008 indicate that the Veteran's bones were somewhat demineralized.  No acute fracture or dislocation was noted.  The radiologist indicated that there were minimal degenerative changes at the first metatarsophalangeal joint and at the articulation between the talus and navicular.  The examiner noted a plantar calcaneal spur.  

During a VA examination in September 2008, the Veteran reported that he experienced numbness in his left great toe upon waking.  The examiner diagnosed the Veteran with left great toe and left number one toe hallux valgus.  The examiner opined that the Veteran's left toe condition was not caused by the Veteran's service-connected arthritis.  The examiner explained that the Veteran did not have an abnormal gait during the examination and that there is no medical rationale to relate a left great toe and left number one toe hallux valgus to the Veteran's arthritis.  

In April 2010, the examiner noted that the Veteran's left great toe was turned out and that the Veteran was diagnosed with polymyalgia rheumatic in January 2010.  Medical records dated April 2010, February 2011, and October 2011 indicate that the Veteran had no joint effusion, but that his left great toe was turned out. 

In July 2011, the Veteran underwent a VA examination and indicated that he first noticed that his left great toe was turning inward in 2006.  The Veteran reported that he has numbness in his left great toe upon waking but that the numbness went away when the Veteran placed his foot on the floor.  The Veteran thought that his left great toe deformity was due to his service connected arthritis.  The examiner opined that the Veteran's left foot and/or toe disability was less likely than not incurred in or caused by his active duty service.  The examiner indicated that the Veteran's service treatment records are silent for pain after 1979.

In August 2012, the Veteran underwent a VA examination.  The Veteran reported that his left foot problem started about 1 1/2 years ago.  The Veteran indicated that his left great toe no longer turned in, that the condition resolved itself, and that the Veteran's left foot no longer bothered him.  The examiner diagnosed the Veteran with neuropathy idiopathic peripheral, bilateral feet.  The examiner indicated that the Veteran's left toe and/or foot condition would not prevent the Veteran from securing substantially gainful employment.  The examiner noted that statistics show that 80 percent of people over the age of 65 have degenerative arthritis when x-rayed.  The examiner opined that the Veteran's left foot disability was less likely than not (less than 50 percent probability) related to the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's left foot and/or left great toe condition did not onset during service or within a year after separation from service.  The examiner explained that the Veteran's service treatment records did not show any evidence of pain after 1979 and that the Veteran was discharged and diagnosed with diabetes in 1981.  The examiner also opined that the Veteran's left foot and/or toe disability was neither caused by nor aggravated by his service-connected diabetes mellitus.  The examiner indicated that diabetes usually causes foot problems when it is uncontrolled, but that the Veteran's diabetes is under excellent control.  The examiner noted that the Veteran did not have a history of neuropathy or diabetic foot and that his examination did not reveal any objective findings that would support such history.  

In an April 2013 addendum opinion, the same examiner indicated that the May 1979 service treatment note that the Veteran's description of his foot pain "sounded arthritic in nature" did not have any implication on the Veteran's claim for service connection for a left foot and/or toe disability.  The examiner explained that the May 1979 note was based on the Veteran's report of his pain and that during a clinical examination the Veteran was not diagnosed with arthritis.  The examiner also indicated that a differential diagnosis of foot pain that is arthritic in nature is vast and can include tendonitis, metatarsalgia, sprains and strains.  

IV.  Direct Service Connection

The Veteran has a current diagnosis of arthritis of the left foot and bilateral neuropathy idiopathic peripheral of the feet.  For service connection to be warranted on a direct basis, the Veteran must also have an in-service injury and link between the Veteran's current diagnosis and the in-service event.  

The Veteran's service treatment records indicate that the Veteran was diagnosed with bilateral foot pain of uncertain etiology in May 1979, after complaining of foot pain.  The Veteran also complained of bilateral foot pain in June 1979.  The examiner did not provide a diagnosis, but he ruled out tendinitis, rheumatoid arthritis, metatarsalgia.  X-rays were normal.  Aside from the complaints of bilateral foot pain, the Veteran's service treatment records are silent for a left foot and/or toe condition.  

Although the Veteran's service treatment records are silent of complaints of a chronic left foot and/or toe condition, the Veteran is competent to report symptoms capable of lay observation such as injury or pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, during his September 1981 separation examination, which was more contemporaneous to his service than his more recent statements, the Veteran's feet and lower extremities were found to be normal.  And when the Veteran first reported his left foot and/or toe condition in November 2007, he indicated that his condition started three weeks prior.  In a July 2011 VA examination, the Veteran reported that he first noticed that his left great toe was turning inward in 2006.  In an August 2012 VA examination, the Veteran reported that his left foot and/or toe condition started about 1 1/2 years prior.  Based on the Veteran's inconsistent statements regarding his left foot and/or toe condition, the Board finds the Veteran to be an inaccurate historian regarding the onset of his left foot and/or toe disability and gives it little probative weight.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

The August 2012 VA examiner diagnosed the Veteran with neuropathy idiopathic peripheral of the bilateral feet.  The examiner opined that the Veteran's left foot disability was less likely than not (less than 50 percent probability) related to the Veteran's service because it did not onset during service or within a year after separation from service.  Although service treatment records dated May 1979 noted that the Veteran's description of his foot pain "sounded arthritic in nature," the examiner noted that the May 1979 note was based on the Veteran's report of his history and that during a clinical examination the Veteran was not diagnosed with arthritis.  The examiner also indicated that a differential diagnosis of foot pain that is arthritic in nature is vast and can include tendonitis, metatarsalgia, sprains and strains.  

The Board gives more probative weight to the Veteran's service treatment records and separation examination, which do not document an in-service injury to the Veteran's left foot and/or left great toe, and even affirmatively show that on separation no such problems were noted.  The Board also gives great weight to the August 2012 VA examiner's negative opinion because it was based on a review of the Veteran's claim file, the Veteran's statements, and examination.  

Without a nexus between a current disability and service, service connection cannot be established on a direct basis. 

V.  Secondary Service Connection

For the Veteran's secondary service connection claim for his left foot and/or toe disability, the August 2012 VA examiner diagnosed the Veteran with neuropathy idiopathic peripheral of the bilateral feet.  The examiner opined that the Veteran's left foot and/or toe disability was neither caused by nor aggravated by his service-connected diabetes mellitus.  The examiner indicated that diabetes usually causes foot problems when it is uncontrolled, but that the Veteran's diabetes is under excellent control.  The examiner noted that the Veteran did not have a history of neuropathy or diabetic foot and that his examination did not reveal any objective findings that would support such history.  

The Veteran has offered his own opinion on etiology, stating that he believes his left foot and/or left great toe condition is related to his service-connected disabilities.  The Board acknowledges that the Veteran is competent to describe his symptoms of pain without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose such pain as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Thus, the Board finds that the only competent, credible opinions of record weigh against the claim. The Board gives great weight to the August 2012 VA examiner's opinion because it was based on a review of the Veteran's claim file, the Veteran's statements, and examination.

Based on the evidence of record, service connection cannot be established on a secondary basis. 

Given the absence of evidence that a left foot and/or toe disability was incurred in service, is causally related to service, or was caused or aggravated by the Veteran's service-connected diabetes mellitus (or any other service-connected disability), the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a left foot and/or toe disability, including as secondary to the Veteran's service-connected diabetes mellitus, is not warranted.  


ORDER

Service connection for a left foot and/or toe disability, to include as secondary to diabetes mellitus, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


